ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gilliland (US 5906761 A) discloses, a method for automatically determining the position of a torch to provide for an optimum angle of attack for a welding operation based upon data, such as beam height and flange overhang, provided from a CAD program.  The present invention also provides a method for automatically tracking the joint for a welding seam by weaving (dithering) the torch along the desired path, measuring the arc welding current at peak deviations from the travel path, and comparing the measured current on the two different sides of the weld to determine whether the torch is on the seam.  The present invention also uses this method to automatically track the edge of a component for applying a welding bead to the edge of the component.  The present invention also provides for automatically selecting a welding program from a standard set of welding programs based upon data from a CAD program.
Jurek (US 4459457 A) discloses, a control system for resistance welders of the type in which welding current is supplied to a workpiece through a transformer.  The system assures weld quality by monitoring the change in resistance across the weld during the welding operation without the need for auxillary leads or separate sensing transducers at or near the workpiece and automatically terminates the welding current when a quality weld is made as determined by weld resistivity characteristics.  The system monitors discrete changes in the characteristics of the current in the welding transformer which occur as a result of changes in weld resistance.  Immunity to line voltage disturbances which cause charges in current characteristics unrelated to 
Katiyar (US 20060231539 A1) discloses, methods for rating a welding electrode and/or for ranking two or more electrodes with respect to gas tracking effects in gas shielded flux cored arc welding processes.  The methods involve performing a standardized welding process using an electrode of interest to create a test weld on a workpiece with a linearly varying contact to work distance in the process, measuring a distance from the beginning of the weld to a point at which gas tracking is first observed, and rating an electrode or ranking several electrodes according to the measured distance. 
Christensen (US 20100176106 A1) discloses, a welding carriage can carry a laser sensor arrangement arranged to detect the position as well as the direction of a joint to be welded, so that the welding carriage is applicable for performing fully automated welding.
Lechner (US 5532452 A) discloses, a welding robot, in particular for automatic welding of spirally bent tubes for producing dynamically balanced thrust nozzles, is provided with a sensor arrangement which scans the course and the cross-sectional geometry, in particular the gap width, of the joint gap between the components to be welded together.  The robot includes an evaluation unit generating setting signals, and a setting device which is controlled by the setting signals and which adjustably sets the welding parameters (welding speed and welding output) and guides the welding head along the joint gap in a multi-axially adjustable manner.  In .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020, 12/21/2020 was filed after the mailing date of the Examiner’s Answer to Appeal Brief on 03/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Allowance of claims 1, 7-13,20, 22-32 is indicated because the prior art of record (Davidson) do not disclose/suggest the combination of “a quality manager component of the instructions stored in the non-transitory computer readable medium configured to receive at least two measurements of a welding parameter associated with a weld, and automatically create a welding parameter model based on statistical analysis of the at least two measurements of the welding parameter, wherein the welding parameter model comprises a target value for the welding parameter, and automatically implement the welding parameter model for use during a welding sequence” as cited in claims 1 and 20.

However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Davidson), such as “a quality manager component of the instructions stored in the non-transitory computer readable medium configured to receive at least two measurements of a welding parameter associated with a weld, and automatically create a welding parameter model based on statistical analysis of the at least two measurements of the welding parameter, wherein the welding parameter model comprises a target value for the welding parameter, and automatically implement the welding parameter model for use during a welding sequence” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN
Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761